DETAILED ACTION
	Claims 2-21 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, lines 1-2 where it says “wherein the one or more computing devices is configured…” should be --wherein the one or more computing devices are configured…--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the storage policy" in line 5.  
There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 11,194,492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the present application corresponds to claim 1 of the ‘492 patent, where “A networked information management…,” corresponds to claim 1, line 1 of the ‘492 patent; “one or more computing devices…” corresponds to claim 1, line 5 of the ‘492 patent; “a client computing device…” corresponds to claim 1, lines 3-4 of the ‘492 patent; “obtain, from the one or more computing devices, a machine learning (ML) model…” corresponds to claim 1, lines 11-14 of the ‘492 patent; and “prioritize the ML model over the storage policy…”corresponds to claim 1, lines 13-17 of the ‘492 patent.

Claim 3 of the present application corresponds to claim 2 of the ‘492 patent, where “retrieve user directory information from a user directory system…,” corresponds to claim 2, lines 5-8 of the ‘492 patent; and “train the ML model using the data object…” corresponds to claim 2, lines 9-10 of the ‘492 patent.

Claim 4 of the present application corresponds to claim 3 of the ‘492 patent, where “retrieve second data object associated…,” corresponds to claim 3, lines 5-6 of the ‘492 patent; “retrain the ML model using the second…” corresponds to claim 3, line 7 of the ‘492 patent; and “provide the client computing device with access…” corresponds to claim 3, lines 9-10 of the ‘492 patent.

Claim 5 of the present application corresponds to claim 3 of the ‘492 patent, where “prioritize the retained ML model over the ML model…,” corresponds to claim 3, lines 9-13 of the ‘492 patent.

Claim 6 of the present application corresponds to claim 4 of the ‘492 patent, where “generate a request to store in the secondary storage device a first data object…,” corresponds to claim 4, lines 5-13 of the ‘492 patent.

Claim 7 of the present application corresponds to claim 5 of the ‘492 patent, where “wherein the ML model generates a prediction…,” corresponds to claim 5, lines 1-5 of the ‘492 patent.

Claim 8 of the present application corresponds to claim 6 of the ‘492 patent, where “wherein the one or more inputs comprise at least one of a current time…,” corresponds to claim 6, lines 1-9 of the ‘492 patent.

Claim 9 of the present application corresponds to claim 7 of the ‘492 patent, where “wherein second computer-executable instructions, when executed, cause the one or more computing…,” corresponds to claim 7, lines 1-5 of the ‘492 patent.

Claim 10 of the present application corresponds to claim 8 of the ‘492 patent, where “wherein the data object data comprises at least one of data object access times…,” corresponds to claim 8, lines 1-8 of the ‘492 patent.

Claim 11 of the present application corresponds to claim 9 of the ‘492 patent, where “wherein the data object comprises at least one of a file…,” corresponds to claim 9, lines 1-4 of the ‘492 patent.

Claim 12 of the present application corresponds to claim 10 of the ‘492 patent, where “wherein the computer-executable instructions, when executed, further cause the client computing device…,” corresponds to claim 10, lines 1-6 of the ‘492 patent.

Claim 13 of the present application corresponds to claims 1 and 11 of the ‘492 patent, where “obtaining data object data associated with a client…” corresponds to claim 1, lines 11-12  and claim 11, lines 2-4 of the ‘492 patent; “obtaining, from one or more computing devices separate from the client computing device, a machine learning…” corresponds to claim 1, lines 5-12 and claim 11, lines 2-6 of the ‘492 patent; and “prioritizing the ML model over the storage policy…”corresponds to claim 1, lines 13-17 and claim 11, lines 7-11 of the ‘492 patent.

Claim 14 of the present application corresponds to claim 13 of the ‘492 patent, where “wherein the one or more computing devices is configured to retrain the ML model using the second…” corresponds to claim 13, lines 5-6 of the ‘492 patent.

Claim 15 of the present application corresponds to claim 13 of the ‘492 patent, where “prioritizing the retained ML model over the ML model…,” corresponds to claim 13, lines 7-11 of the ‘492 patent.

Claim 16 of the present application corresponds to claim 14 of the ‘492 patent, where “generating a request to store in the secondary storage device a first data object…,” corresponds to claim 14, lines 3-11 of the ‘492 patent.

Claim 17 of the present application corresponds to claim 15 of the ‘492 patent, where “wherein the ML model generates a prediction…,” corresponds to claim 15, lines 1-5 of the ‘492 patent.

Claim 18 of the present application corresponds to claim 16 of the ‘492 patent, where “wherein the one or more inputs comprise at least one of s current time…,” corresponds to claim 16, lines 1-9 of the ‘492 patent.

Claim 19 of the present application corresponds to claim 18 of the ‘492 patent, where “wherein the data object data comprises at least one of data object access times…,” corresponds to claim 18, lines 1-7 of the ‘492 patent.

Claim 20 of the present application corresponds to claim 19 of the ‘492 patent, where “wherein the data object comprises at least one of a file…,” corresponds to claim 19, lines 1-4 of the ‘492 patent.

Claim 21 of the present application corresponds to claim 20 of the ‘492 patent, where “using the ML model and the storage policy to determine which data object…,” corresponds to claim 20, lines 1-6 of the ‘492 patent.


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 10,952,145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the present application corresponds to claims 1 and 19 of the ‘145 patent, where “A networked information management…,” corresponds to claim 1, lines 1-2 and claim 19, lines 1-2 of the ‘145 patent; “one or more computing devices…” corresponds to claim 1, line 10 and claim 19, line 10 of the ‘145 patent; “a client computing device…” corresponds to claim 1, lines 3-9 and claim 19, lines 3-9 of the ‘145 patent; “obtain, from the one or more computing devices, a machine learning (ML) model…” corresponds to claim 1, lines 14-20 and claim 19, lines 13-21 of the ‘145 patent; and “prioritize the ML model over the storage policy…”corresponds to claim 1, lines 21-26 and claim 19, lines 22-27 of the ‘145 patent.

Claim 3 of the present application corresponds to claim 2 of the ‘145 patent, where “retrieve user directory information from a user directory system…,” corresponds to claim 2, lines 5-8 of the ‘145 patent; and “train the ML model using the data object…” corresponds to claim 2, lines 9-10 of the ‘145 patent.

Claim 4 of the present application corresponds to claims 3 and 20 of the ‘145 patent, where “retrieve second data object associated…,” corresponds to claim 3, lines 5-6 and claim 20, lines 5-6 of the ‘145 patent; “retrain the ML model using the second…” corresponds to claim 3, lines 8-9 and claim 20, lines 8-9 of the ‘145 patent; and “provide the client computing device with access…” corresponds to claim 3, lines 10-11 and claim 20, lines 10-11 of the ‘145 patent.

Claim 5 of the present application corresponds to claim 3 of the ‘145 patent, where “prioritize the retained ML model over the ML model…,” corresponds to claim 3, lines 10-15 of the ‘145 patent.

Claim 6 of the present application corresponds to claim 4 of the ‘145 patent, where “generate a request to store in the secondary storage device a first data object…,” corresponds to claim 4, lines 5-13 of the ‘145 patent.

Claim 7 of the present application corresponds to claim 5 of the ‘145 patent, where “wherein the ML model generates a prediction…,” corresponds to claim 5, lines 1-6 of the ‘145 patent.

Claim 8 of the present application corresponds to claim 6 of the ‘145 patent, where “wherein the one or more inputs comprise at least one of a current time…,” corresponds to claim 6, lines 1-9 of the ‘145 patent.

Claim 9 of the present application corresponds to claim 7 of the ‘145 patent, where “wherein second computer-executable instructions, when executed, cause the one or more computing…,” corresponds to claim 7, lines 1-5 of the ‘145 patent.

Claim 10 of the present application corresponds to claim 8 of the ‘145 patent, where “wherein the data object data comprises at least one of data object access times…,” corresponds to claim 8, lines 1-8 of the ‘145 patent.

Claim 11 of the present application corresponds to claim 9 of the ‘145 patent, where “wherein the data object comprises at least one of a file…,” corresponds to claim 9, lines 1-4 of the ‘145 patent.

Claim 13 of the present application corresponds to claims 1 and 10 of the ‘145 patent, where “obtaining data object data associated with a client…” corresponds to claim 1, lines 14-18  and claim 10, lines 2-3 of the ‘145 patent; “obtaining, from one or more computing devices separate from the client computing device, a machine learning…” corresponds to claim 1, lines 14-20 and claim 10, lines 2-3 and 10-11 of the ‘145 patent; and “prioritizing the ML model over the storage policy…”corresponds to claim 1, lines 21-26 and claim 10, lines 12-17 of the ‘145 patent.

Claim 14 of the present application corresponds to claim 12 of the ‘145 patent, where “wherein the one or more computing devices is configured to retrain the ML model using the second…” corresponds to claim 12, lines 6-7 of the ‘145 patent.

Claim 15 of the present application corresponds to claim 12 of the ‘145 patent, where “prioritizing the retained ML model over the ML model…,” corresponds to claim 12, lines 8-14 of the ‘145 patent.

Claim 16 of the present application corresponds to claim 13 of the ‘145 patent, where “generating a request to store in the secondary storage device a first data object…,” corresponds to claim 13, lines 3-11 of the ‘145 patent.

Claim 17 of the present application corresponds to claim 14 of the ‘145 patent, where “wherein the ML model generates a prediction…,” corresponds to claim 14, lines 1-6 of the ‘145 patent.

Claim 18 of the present application corresponds to claim 15 of the ‘145 patent, where “wherein the one or more inputs comprise at least one of s current time…,” corresponds to claim 15, lines 1-9 of the ‘145 patent.

Claim 19 of the present application corresponds to claim 17 of the ‘145 patent, where “wherein the data object data comprises at least one of data object access times…,” corresponds to claim 17, lines 1-9 of the ‘145 patent.

Claim 20 of the present application corresponds to claim 18 of the ‘145 patent, where “wherein the data object comprises at least one of a file…,” corresponds to claim 18, lines 1-4 of the ‘145 patent.

Claim 21 of the present application corresponds to claim 20 of the ‘492 patent, where “using the ML model and the storage policy to determine which data object…,” corresponds to claim 20, lines 1-6 of the ‘492 patent.

Allowable Subject Matter
Claims 2-21 would be allowable if Double Patenting rejection and 35 U.S.C. 112(b) rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulasen et al. (US2018/0373722). Ulasen et al. teaches systems and methods for data archiving using machine learning techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139